EXHIBIT EXECUTION VERSION ASSET PUT AGREEMENT BY AND AMONG BERKADIA III, LLC, CAPMARK FINANCE INC., CAPMARK CAPITAL INC. and CAPMARK FINANCIAL GROUP INC. and with respect to Sections 2.5, 10.5, 10.7, 10.11, 10.16 and 10.17 only LEUCADIA NATIONAL CORPORATION and BERKSHIRE HATHAWAY INC. Dated as of September 2, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1. Definitions 1 ARTICLE II THE PUT, PURCHASE AND SALE 20 SECTION 2.1. The Put Option 20 SECTION 2.2. Purchase and Sale 20 SECTION 2.3. Consideration 22 SECTION 2.4. Adjustment Amount 23 SECTION 2.5. Guaranty 25 SECTION 2.6. Purchase Price Allocation 25 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 26 SECTION 3.1. Organization and Qualification 26 SECTION 3.2. Subsidiary 26 SECTION 3.3. Authorization 27 SECTION 3.4. No Violation 27 SECTION 3.5. Consents and Approvals 28 SECTION 3.6. Brokers’ Fees and Commissions 28 SECTION 3.7. Title to Acquired Assets; Sufficiency. 28 SECTION 3.8. Contracts 30 SECTION 3.9. Legal Proceedings 31 SECTION 3.10. Intellectual Property 31 SECTION 3.11. Real Property 31 SECTION 3.12. Environmental Matters 32 SECTION 3.13. Licenses; Compliance with Laws 33 SECTION 3.14. Employee Benefit Plans 34 SECTION 3.15. Labor Relations 35 SECTION 3.16. Financial Matters 35 SECTION 3.17. Taxes 35 SECTION 3.18. Purchased and Serviced Loans 36 SECTION 3.19. Servicing Agreements and Securitizations 39 TABLE OF CONTENTS (continued) Page SECTION 3.20. Disclaimer of Other Representations and Warranties 40 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 40 SECTION 4.1. Organization and Qualification 40 SECTION 4.2. Authorization 40 SECTION 4.3. No Violation 41 SECTION 4.4. Consents and Approvals 41 SECTION 4.5. Brokers’ Fees and Commissions 41 SECTION 4.6. Legal Proceedings 41 SECTION 4.7. Purchase for Investment 42 SECTION 4.8. Inspections; Limitation of Sellers Warranties 42 SECTION 4.9. OFAC 42 ARTICLE V COVENANTS 42 SECTION 5.1. Conduct of Business of the Sellers Prior to the Closing 42 SECTION 5.2. Access to Information 46 SECTION 5.3. All Reasonable Efforts 47 SECTION 5.4. Consents and Approvals; Purchased Contracts 47 SECTION 5.5. Public Announcements 51 SECTION 5.6. Disclosure Supplements 52 SECTION 5.7. Employee Benefit Matters. 52 SECTION 5.8. Confidentiality 55 SECTION 5.9. Control of Business 55 SECTION 5.10. Non-Solicitation; Additional Confidentiality Provisions 55 SECTION 5.11. Non-Competition 57 SECTION 5.12. Tax Matters 57 SECTION 5.13. Notice and Cure 58 SECTION 5.14. Names and Mark; Name Changes. 58 SECTION 5.15. Indian Subsidiary Net Worth 60 SECTION 5.16. Capmark Bank Contracts 60 TABLE OF CONTENTS (continued) Page SECTION 5.17. Further Assurances 60 SECTION 5.18. Additional Post-Closing Covenants of the Sellers 60 SECTION 5.19. Purchased Real Property Leases 60 SECTION 5.20. Late Charges 60 ARTICLE VI CLOSING CONDITIONS 61 SECTION 6.1. Conditions to the Obligations of the Purchaser Under this Agreement 61 SECTION 6.2. Conditions to the Obligations of the Sellers under this Agreement 63 ARTICLE VII CLOSING 64 SECTION 7.1. Closing 64 ARTICLE VIII INDEMNIFICATION 66 SECTION 8.1. Indemnification 66 ARTICLE IX TERMINATION AND ABANDONMENT 70 SECTION 9.1. Termination 70 SECTION 9.2. Procedure and Effect of Termination 70 ARTICLE X MISCELLANEOUS PROVISIONS 71 SECTION 10.1. Survival of Representations and Warranties 71 SECTION 10.2. Amendment and Modification 71 SECTION 10.3. Validity 72 SECTION 10.4. Expenses and Obligations 72 SECTION 10.5. Specific Performance 72 SECTION 10.6. Auction Process 72 SECTION 10.7. Parties in Interest 72 SECTION 10.8. Construction 73 SECTION 10.9. Severability 73 SECTION 10.10. Notices 73 SECTION 10.11. Governing Law 74 SECTION 10.12. Counterparts 74 TABLE OF CONTENTS (continued) Page SECTION 10.13. Headings 75 SECTION 10.14. Entire Agreement 75 SECTION 10.15. Assignment 75 SECTION 10.16. Jurisdiction and Venue 75 SECTION 10.17. Waiver of Jury Trial 75 SECTION 10.18. Interpretation 76 EXHIBITS Exhibit A Form of DUS Note Exhibit B Form of Holdback Note Exhibit C Terms of Dynex Fannie Mae Note Exhibit D Terms of Dynex Freddie Mac Note SCHEDULES Schedule 1.1(i) Acquired Assets Schedule 1.1(ii) [RESERVED] Schedule 1.1(iii) Sellers Knowledge Persons Schedule 1.1(iv) Purchaser Knowledge Persons Schedule 1.1(v) Lease Agreements Schedule 1.1(vi) Servicing Agreements Schedule 1.1(vii) June Proforma Accruals and Adjustment Schedule 1.1(viii) Servicing Adjustment Schedule 1.1(ix) Retention Adjustment Schedule 1.1(x) June Data Tape Adjustment Schedule 1.1(xi) Form of Horsham Lease Agreements Schedule 1.1(xii) Form of Software License Agreement Schedule 1.1(xiii) Form of Capmark Capital Subservicing Agreement Schedule 1.1(xiv) Form of Capmark Finance Servicing Agreement Schedule 1.1(xv) Form of Capmark Finance Subservicing Agreements Schedule 1.1(xvi) Form of Transition Services Agreement Schedule 2.2(b) Excluded Assets Schedule 3.16(b) Unaudited Balance Sheet of the Indian Subsidiary Schedule 5.1(b) Conduct of Business of the Sellers Prior to the Closing Sellers Disclosure Schedule Purchaser Disclosure Schedule ASSET PUT AGREEMENT ASSET PUT AGREEMENT, dated September 2, 2009, by and among BerkadiaIII, LLC, a Delaware limited liability company (the “Purchaser”), CAPMARK
